OPINION

Per Curiam:

On February 3, 1972, respondent’s counsel served appellants’ counsel simultaneously with an order that granted respondent summary judgment, and with written notice of said order’s entry. On February 7, 1972, appellants’ counsel filed a paper titled “Motion to Reconsider Decision,” which he concedes was at most a motion for rehearing under DCR 20(4), and not one of those motions which, by specific provisions of NRCP 73(a), toll the time for appeal. By order entered March *567, 1972, the court denied appellants’ “Motion to Reconsider Decision,” and appellants’ counsel attempted to appeal this order and the court’s order of February 3, through a notice of appeal filed March 23, 1972.
Since a motion for rehearing pursuant to DCR 20(4) does not toll the running of the 30-day period for filing notice of appeal, appellants’ purported appeal was untimely, and therefore must be and hereby is dismissed. Whitehead v. Norman Kaye Real Estate, 80 Nev. 383, 395 P.2d 329 (1964).